                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

GARY GENE GOFF,                                     )
                                                    )
                       Plaintiff,                   )
                                                    )
vs.                                                 )    Civil No. 18-cv-0591-JPG-CJP
                                                    )
                                                    )
COMMISSIONER of SOCIAL SECURITY,                    )
                                                    )
                       Defendant.                   )
                                                    )

                                JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that, pursuant to an Order entered by United States

District Judge J. Phil Gilbert (Doc. 19), this action is dismissed with prejudice.

       Judgment is entered in favor of defendant Commissioner of Social Security and against

plaintiff Gary Gene Goff.

       DATED: January 25, 2019


                                                        MARGARET M. ROBERTIE
                                                        Clerk of Court

                                                        BY: s/Tina Gray
                                                            Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. PHIL GILBERT
U.S. District Judge
